Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered November 21, 2001, which, in an action for personal injuries sustained when plaintiff slipped on snow-covered ice on stairs leading down from defendants’ elevated subway station, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
If, as defendants argue for present purposes, a storm was still in progress at the time of plaintiffs fall during which they sanded and salted only the flight of stairs above the landing, not the flight on which plaintiff fell below the landing, an issue of fact would exist as to whether such partial snow removal gave plaintiff a false sense of security in descending the stairs, thereby increasing the hazard of the snow-covered ice on the lower flight (see Stoller v Riverbay Corp., 222 AD2d 343 [1995]; Velazquez v Pereira, 257 AD2d 432 [1999]; Santiago v New York City Hous. Auth., 274 AD2d 335 [2000]). Plaintiff did not testify that she saw the icy condition on the stairs before she fell, only that she saw snow. In any event, an issue of fact exists as to whether defendants had undertaken to remove snow from the entire set of stairs. Concur — Tom, J.P., Saxe, Williams, Lerner and Marlow, JJ.